Order, Supreme Court, New York County (Leland DeGrasse, J.), entered November 21, 1994, which denied petitioner’s application to stay an underinsured motorist arbitration demanded by respondent, unanimously affirmed, with costs.
There is no merit to petitioner’s argument that the offending vehicle was not underinsured, the reduction in coverage clause upon which it relies being so ''misleading and ambiguous” as to be unenforceable (Matter of United Community Ins. Co. v Mucatel, 127 Misc 2d 1045, 1046, affd 119 AD2d 1017, affd 69 NY2d 777). Petitioner’s arguments based on the terms of the third-party motorist’s insurance have not been consid*254ered because they are improperly raised for the first time on appeal (City of New York v Stack, 178 AD2d 355, Iv denied 80 NY2d 753) and its argument concerning the extent of coverage should be addressed to the arbitrator. We have considered petitioner’s remaining arguments and find them to be without merit. Concur—Murphy, P. J., Ellerin, Kupferman, Ross and Mazzarelli, JJ.